[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-15085                ELEVENTH CIRCUIT
                                                            MARCH 16, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                D. C. Docket No. 02-01355-CV-ORL-28JGG

IRA KOVES,


                                                           Plaintiff-Appellant,

                                  versus

CITY OF ORLANDO, FL,
a municipal corporation,
JON E. HATHAWAY,
GREGORY T. DOUBERLEY,
KIRK GLOVER,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 16, 2009)

Before DUBINA, PRYOR and FAY, Circuit Judges.
PER CURIAM:

      Ira Koves appeals pro se the summary judgment in favor of the City of

Orlando and three of its police officers, Jon Hathaway, Gregory Douberley, and

Kirk Glover, and against Koves’s complaint of false imprisonment, excessive

force, and battery. The district court ruled that the officers had probable cause to

arrest Koves and did not use excessive force or commit a battery during that arrest.

We affirm.

                                 I. BACKGROUND

      Koves filed a complaint in a Florida court against the City of Orlando and

Officers Hathaway, Douberley, and Glover and alleged that he suffered injuries

during his arrest for disorderly conduct and resisting arrest at the Orlando

International Airport. The defendants removed the case to the federal district

court. After Koves filed an amended complaint, the defendants filed motions to

dismiss two claims for relief. The district court twice issued scheduling orders that

notified the parties that the “[f]ailure to oppose” a motion for summary judgment

“may result in the entry of a judgment for the movant without further

proceedings.” The first order provided the nonmovant twenty days to oppose a

motion, but the second order provided the nonmovant thirty days to oppose a

motion for summary judgment. The district court dismissed Koves’s complaint



                                           2
without prejudice to his right to file an amended complaint.

      In August 2007, Koves filed a second amended complaint against the City

and the officers. Koves alleged that the officers assaulted and falsely arrested him

after he refused to leave the ticket counter of Spirit Airlines. Koves alleged that,

when he requested boarding passes for himself, his “two 8 year old twin sons[,]

and their 8 year old friend,” a Spirit representative, Gerri Wilson, told Koves that

he had been “shut out” of the flight. Koves questioned Wilson, but she failed to

give a reason for the decision and warned Koves that she would call airport

security if he did not leave the ticket counter. When Officers Hathaway,

Douberley, and Glover arrived, they explained to Koves that they would arrest him

if he did not move away from the ticket counter. The officers then “tackled”

Koves and “violently” threw him face down on the floor, one officer “wilfully or

intentionally jumped or fell” on his right leg, then the officers prodded him through

the airport “while his terrified children watched helplessly.” Koves alleged that his

behavior did not suggest that he was violent or would become violent and he did

not resist the officers. Koves also alleged that he was fifty-one years old at the

time of the incident, he had undergone heart surgery six months earlier, and he

took medication for anxiety.

      On April 18, 2008, the City, Hathaway, Douberley, and Glover moved for



                                           3
summary judgment and presented evidence that Koves obstructed the airline ticket

counter and refused to cooperate with the officers’ investigation. According to the

officers, Koves became irate after Wilson told Koves that he was too late to board

his flight. After Koves argued with Wilson using profanity and refused to leave

the ticket counter, another Spirit representative, Linda Sheldon, called airport

security. Officers Hathaway, Douberley, and Glover arrived at the scene and asked

Koves to move away from the ticket counter and to produce identification. Koves

refused, became belligerent, and “swung” at Officer Glover, at which point the

three officers placed Koves under arrest. To contain Koves, Officer Glover

grabbed Koves’s right shoulder, Officer Hathaway grabbed Koves’s right arm, and

Officer Douberley grabbed his left side. Koves “resisted by stiffening his body,”

and the officers lowered Koves to the floor to apply handcuffs. Koves was

transported to the Orange County Jail and charged with disorderly conduct and

both resisting with and without violence. The City and the officers submitted

copies of the depositions of Sheldon and Officers Douberley and Glover, and an

affidavit from a third airline agent, Wanda Brooks. Koves did not oppose the

motions.

      On August 6, 2008, the district court granted summary judgment in favor of

the City and the officers. The district court held that the officers were entitled to



                                           4
qualified immunity against Koves’s allegations of false arrest and excessive force

because the officers had probable cause to arrest Koves and the officers used de

minimis force to make the arrest. The district court also ruled that Koves’s

allegations of battery against the City and the officers “fail[ed] as a matter of state

law.”

         Koves later mailed two letters to the district court. The district court entered

an order stating that “[m]ailings directly to the Court are improper.” The district

court ordered the clerk to strike the docket entries and to return the letters to

Koves.

                            II. STANDARDS OF REVIEW

         We review the refusal to review a pleading for abuse of discretion. See

Young v. City of Palm Bay, Fla., 358 F.3d 859, 863–64 (11th Cir. 2004). Under

this standard, “so long as the district court does not commit a clear error in

judgment, we will affirm the district court’s decision.” Id. We review a summary

judgment de novo. Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1136 (11th Cir.

2007).

                                    III. DISCUSSION

         Koves challenges the summary judgment in favor of the City and Hathaway,

Douberley, and Glover. Koves argues that the district court failed to consider his



                                             5
opposition to the motions for summary judgment, but he concedes that his

opposition was untimely. He contends that if the district court had considered the

facts recited in a letter written by his stepdaughter, the court “would have

concluded that genuine issues of material fact exist.”

       The record does not establish that Koves opposed the motions for summary

judgment. Koves asserts that he filed an opposition that was untimely, but there is

no entry on the docket sheet to support Koves’s assertion. Koves asks that we

consider a letter written by his stepdaughter, but the letter is not in the record. We

cannot review evidence not considered by the district court. See Selman v. Cobb

County Sch. Dist., 449 F.3d 1320, 1332 (11th Cir. 2006) (“In deciding issues on

appeal we consider only evidence that was part of the record before the district

court.”).

       Koves offers no basis for relief. Koves did not submit to the district court

any evidence to dispute the facts presented by the officers. Although Koves

alleges that his stepdaughter can corroborate his version of events, there is no

statement in any of Koves’s pleadings to suggest that she witnessed the incident.

Koves does not otherwise argue that the district court erred, and he has abandoned

any other challenge to the summary judgment. See Timson v. Sampson, 518 F.3d

870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants liberally,



                                           6
issues not briefed on appeal by a pro se litigant are deemed abandoned.” (citations

omitted)).

                                IV. CONCLUSION

      We AFFIRM the summary judgment in favor of the City and Officers

Hathaway, Douberley, and Glover.




                                          7